Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to one or more abstract ideas without significantly more. 
Independent claim 1 recites a method for use in a vehicle, the method comprising: determining a learning goal for the vehicle; generating a request based on the learning goal; calculating a reward value; displaying a task on a user interface of the vehicle, wherein the task is based on the request and the reward value; obtaining sensor data based on an initiation of the task; determining progress of the task; and transmitting a notification based on a determination that the task is completed.
Claim 1 recites a method, which is in the process category of the four statutory categories.  The claim as drafted, is a process that, under its broadest reasonable interpretation, covers methods of organizing human activity and/or performance of concepts that are practicably performed in the human mind.  Nothing in the claim precludes each of the steps from practically being performed in the human mind.  The steps may be described as mere data gathering and mental analysis and/or managing personal behavior or interactions of people in conjunction with an abstract idea.  
The determining of a learning goal for the vehicle comprises a human activity which may be performed in the human mind.  The foregoing step is equivalent to a person determining a goal for a vehicle that is driven by a driver.  The generating of a request based on the learning goal comprises a human activity.  The foregoing step is equivalent to making a request to another person based on the goal.  The calculating of a reward value may be performed in one’s mind.  The foregoing step is equivalent to deciding on a value of a reward.  The displaying of a task on a user interface of the vehicle, wherein the task is based on the request and the reward value may be performed in the mind.  The foregoing step is equivalent to providing a task to the person by way of a message displayed on a cell phone, based on the request and the reward.  The obtaining of sensor data based on an initiation of the task may be performed in one’s mind.  The foregoing step is equivalent to observing and taking note of one’s surroundings when he starts the task.  The determining of the progress of the task may be performed in one’s mind.  This step corresponds to mentally assessing how much of the task has been completed.  The transmitting of a notification based on a determination that the task is completed may be performed in one’s mind.  The foregoing step corresponds to communicating that the task has been completed.
Claim 1 recites an abstract idea in which the claim limitations do not require any particular level of accuracy or precision.  Claim 1 recites methods of organizing human activity such as managing the behavior or activity of a person.  Furthermore, nothing in the claim elements preclude these processes from practically being performed in the mind. 
This judicial exception is not integrated into a practical application because each of the limitations are recited at a high level of generality.  There is nothing implemented to technologically improve the functionality of what is recited in claim 1.  The judicial exception does not recite additional elements that are sufficient to amount to significantly more.  The limitations of the claim do not integrate the abstract idea into a practical application.
Since claim 1, under its broadest reasonable interpretation, recites limitations of a mental process, without integrating the limitations into a practical application and does not amount to significantly more, it is ineligible subject matter under 35 U.S.C. 101.
Claims 2-10 are rejected as ineligible subject matter under 35 U.S.C. 101 because these claims fall into methods of organizing human activity and/or mental processes as each of them depends on independent claim 1 and the additional limitations recited in each of these claims do not integrate the abstract idea into a practical application. 
Independent claim 11 includes the same limitations as recited in claim 1, except that it claims a vehicle which carries out the steps performed by the process recited in independent claim 1.  The same argument as stated above for claim 1 applies to independent claim 11 because claim 11 covers the same method of organizing human activity and/or mental functions recited in claim 1.  Claim 11 recites nothing more than limitations of human activity and/or mental functions without significantly more and is rejected as ineligible subject matter under 35 U.S.C. 101 for the same reasons as stated in claim 1.
Claims 12-20 are rejected as ineligible subject matter under 35 U.S.C. 101 because these claims fall into methods of organizing human activity and/or mental processes as each of them depends on independent claim 11 and the additional limitations recited in each of these claims do not integrate the abstract idea into a practical application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, and 9-12, 16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Dietrich (US 2017/0098231).
Regarding claim 1, Dietrich teaches a method for use in a vehicle, the method comprising: determining a learning goal for the vehicle; (see Dietrich at the Abstract and [0041] in conjunction with Fig. 1 which discloses a system for providing vehicle ownership rights based on driver participation; see Dietrich at the Abstract which discloses that the system includes a system-driver interface module for presenting a task for the driver to perform and that the driver-incentives module adds points to the driver-participant account if the driver performed the task; also, see Dietrich at [0108] which discloses task/engagement combinations and corresponding points.  Examiner notes that participating in tasks or engagements corresponds to learning about a particular product offered by a partner or manufacturer and that completing a task or engagement contributes towards vehicle ownership rights by way of accumulating points.  Examiner notes that a learning goal is attained after the driver completes each task or engagement.)
generating a request based on the learning goal; calculating a reward value; (see Dietrich at [0055] which discloses that a request is made to driver for permission to share a recommendation or advertisement in exchange for points in connection with the driver participation program.  Examiner notes that the advertisement calculates a reward value in the form of points.)
displaying a task on a user interface of the vehicle, wherein the task is based on the request and the reward value; (see Dietrich at [0029] which discloses that the task can be presented to the owner-driver participant in a variety of ways, such as audibly by speaker and/or by a display screen; see Dietrich at [0056] which discloses that example tasks include those which ask the owner-driver participant to (i) view a short video advertisement via a vehicle display, and indicate by the binary options 208 (FIG. 2) whether they find the product or service appealing (option 210) or not (option 212), (ii) use a coupon code for a free product at a local drug store, and rating the packaging or utility of the product, (iii) view two brief advertisements for a product or service and select which advertisement was most appealing, and (iv) scan QR images of a plurality of packages for products provided by a particular consumer-goods company, and posting a photo of a favorite one of them to a social media page of the owner-driver participant.)
obtaining sensor data based on an initiation of the task; (see Dietrich at [0024] which discloses that input devices 112 can include in-vehicle knobs or dials (see FIG. 2, for instance), touch-sensitive screens (FIG. 3 for instance), microphones, cameras, laser-based sensors, other sensors, or any device suitable for monitoring or receiving communication from the owner-driver participant; see Dietrich at [0100] which discloses presenting the owner-driver participant with messages or information associated with a recent vehicle sensor output---for instance, a discount tire store participating program partner could sponsor an engagement in which the partner's advertisement or discount is presented in connection with a diagnostics report from the vehicle for the driver that a tire is underinflated.  Examiner notes that a vehicle sensor output provides diagnostics report to the driver that the tire is underinflated such that an advertisement or discount is presented to the driver participant.)
determining progress of the task; and transmitting a notification based on a determination that the task is completed (see Dietrich at [0024] which discloses that input devices 112 can include in-vehicle knobs or dials (see FIG. 2, for instance), touch-sensitive screens (FIG. 3 for instance), microphones, cameras, laser-based sensors, other sensors, or any device suitable for monitoring or receiving communication from the owner-driver participant; see Dietrich at [0037] which discloses that the system can also, then, present, by way of the display apparatus 300, various details 3301, 3302, 3303 ... 330N details about the tasks, such as a number of program credits or points that the owner-driver participant can earn for performing the task, and/or a time period by which the task would need to be completed; also see [0070] which disclose that the SDI module 150 is configured to perform follow-on functions such as confirming that the driver-participant completed performance of a task.  Also, see Dietrich at [0131] which discloses that the system can further be configured to track performance of owner-driver participants in completing the tasks.)
Regarding claim 2, Dietrich teaches the method of claim 1 further comprising: transmitting a progress notification based on the determined progress (see Dietrich at [0131] which discloses that the system can further be configured to track performance of owner-driver participants in completing the tasks, such as timeliness, scores in reviews of passengers or package recipients, the like, or other. The system can also manage a driver-participant rank or overall score accordingly, and potential users (e.g., package recipients or those needing a ride) can select a deliverer or driver based thereon.   Dietrich at [0131] further discloses that the system(s) of the present technology in various embodiments determines and facilitates delivery of tangible rewards to drive participants who have earned them.  Also, see Dietrich at [0144] which discloses that any one or combination of the components of the arrangement 400 perform functions including tracking and/or managing driver activities, such as completion of engagements and progress towards point goals, and obtaining (e.g., determines or receives) and presenting to the driver new engagements.  Examiner notes that tracking and/or managing driver activities including obtaining and presenting new engagements after completion of engagements corresponds to transmitting a progress notification.  Examiner also notes that delivery or tangible rewards to drive participants who have earned them corresponds to transmitting progress notification based on the determined progress towards vehicle ownership rights.)
Regarding claim 6, Dietrich teaches the method of claim 1 further comprising: correlating the sensor data with the learning goal (see Dietrich at [0024] which discloses that input devices 112 can include in-vehicle knobs or dials (see FIG. 2, for instance), touch-sensitive screens (FIG. 3 for instance), microphones, cameras, laser-based sensors, other sensors, or any device suitable for monitoring or receiving communication from the owner-driver participant; see Dietrich at [0100] which discloses presenting the owner-driver participant with messages or information associated with a recent vehicle sensor output---for instance, a discount tire store participating program partner could sponsor an engagement in which the partner's advertisement or discount is presented in connection with a diagnostics report from the vehicle for the driver that a tire is underinflated.  Also, see Dietrich at [0159] which discloses that collected data or information can be useful to the program administrator or program partners, such as to mapping vehicle-driver-participant trends across numerous owner-driver participants, correlate owner-driver participants with engagements completed, and refine the system, such as toward creating more compelling offers or engagements for a particular owner-driver participant, all owner-driver participants, or a segment of all owner-driver participants.  Examiner notes that the sensor data/information may be correlated to the driver so that partners may provide more compelling offers with respect to driver participation in the subsidization of vehicle-ownership rights.)
Regarding claim 9, Dietrich teaches the method of claim 1, wherein the reward value is based on the learning goal (see Dietrich at [0108] which provides example task/detail combinations and their corresponding points.  Examiner maps points to reward value.)
Regarding claim 10, Dietrich teaches the method of claim 1, wherein the task includes a driving instruction, a number of repetitions, a duration of time, a battery consumption threshold, or an ambient noise threshold (see Dietrich at [0095] which discloses that the system 120 may be configured to require by the SDSVO agreement that the owner-driver participant perform a certain amount or number of tasks within a set period of time and that the SDSVO agreement may require, for instance, that the owner-driver participant perform one task per day for a duration of the SDSVO agreement.)
Claims 11-12, 16, and 19-20 are directed toward a vehicle that performs the steps recited in the method of claims 1-2, 6, and 9-10.  The cited portions of the reference(s) used in the rejection of claims 1-2, 6, and 9-10 teach the steps recited in the vehicle of claims 11-12, 16, and 19-20.  Therefore, claims 11-12, 16, and 19-20 are rejected under the same rationale used in the rejections of claims 1-2, 6, and 9-10.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich  (US 2017/0098231) in view of Nepomuceno et al. (US 2021/0241610).

Regarding claim 3, Dietrich does not expressly disclose the method of claim 2, wherein the notification or the progress notification is an audible alert, a visual alert, or a haptic alert, which in a related art Nepomuceno teaches (see Nepomuceno at [0034] which discloses that alert devices may include a vehicle dashboard or heads-up display (HUD), automotive peripherals (such as vehicle seats, steering wheel or speakers), or any other device capable of alerting individuals within or nearby the vehicle.  Nepomuceno further discloses that these alerts may come in the form of visual alerts on a display screen (such as the display screen of a car dashboard or HUD, mobile device, or a computer), audio alerts played through speakers (such as the speakers of a mobile device, car stereo, headphones, or attached to a computer), or haptic alerts from a haptic transducer (such as vibrations in a mobile device, steering wheel, or vehicle seat).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dietrich to include wherein the notification or the progress notification is an audible alert, a visual alert, or a haptic alert, as taught by Nepomuceno.  
One would have been motivated to make such a modification to improve vehicle awareness, as suggested by Nepomuceno at [0003].

Regarding claim 4, the modified Dietrich teaches the method of claim 3, wherein the visual alert is a text alert on the user interface of the vehicle, a graphical alert on the user interface of the vehicle, or a change in a lighting condition of an interior of the vehicle (see Nepomuceno at [0115] which discloses that the alert contents may include a graphic showing the heading, destination, or planned or predicted route for the autonomous or semi-autonomous vehicle, and that the alert contents may further include a predicted intersection point for the alert device and autonomous or semi-autonomous vehicle and a textual or graphic indication that there is an autonomous or semi-autonomous vehicle nearby.)
Regarding claim 5, the modified Deitrich teaches the method of claim 3, wherein the haptic alert includes haptic feedback from a steering wheel of the vehicle, a seat of the vehicle, an accelerator pedal of the vehicle, or a brake pedal of the vehicle (see Nepomuceno at [0034] which discloses that the alerts may come in the form of visual alerts on a display screen (such as the display screen of a car dashboard or HUD, mobile device, or a computer), audio alerts played through speakers (such as the speakers of a mobile device, car stereo, headphones, or attached to a computer), or haptic alerts from a haptic transducer (such as vibrations in a mobile device, steering wheel, or vehicle seat).)
Claims 13-15 are directed toward a vehicle that performs the steps recited in the method of claims 3-5.  The cited portions of the reference(s) used in the rejection of claims 3-5 teach the steps recited in the vehicle of claims 13-15.  Therefore, claims 13-15 are rejected under the same rationale used in the rejections of claims 3-5.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich  (US 2017/0098231) in view of McGavran et al. (US 2020/0151611).
Regarding claim 7, Dietrich does not expressly disclose the method of claim 1, wherein the learning goal is based on a navigation map, the method further comprising: updating the navigation map based on the sensor data, which in a related art, McGavran teaches (see McGavran at [0130] which discloses that the remote map service system 120 and the vehicle 110 can send and/or receive data including: map data updates to the vehicle 110 which can include map data and traffic data, and that the remote map service system 120 and the vehicle 110 can send and/or receive data including sensor observations from the vehicle 110 which can be passed from a real-time operating system to the remote map service system 120 via vehicle-internal protocols, that the sensor observations can include a local map representation of the environment detected by the vehicle 110, and that the local map can include objects and/or markings observed by sensors of the vehicle and can be provided in a format that matches the format of data provided to the remote map service system 120 or the vehicle 110.  McGavran at [0130] further discloses that in some embodiments, the sensor observations can include a delta (e.g., a difference or change in state or value) from previously provided data including anomalies and new observations.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dietrich to wherein the learning goal is based on a navigation map, the method further comprising: updating the navigation map based on the sensor data, as taught by McGavran.  
One would have been motivated to make such a modification to improve safety of operating a vehicle by more effectively sending and receiving data associated with machine-learned models, as suggested by McGavran at [0110].

Regarding claim 8, the modified Dietrich discloses the method of claim 7, wherein updating the navigation map includes updating a traffic pattern, a traffic speed, a road topology, a lane topology, a battery consumption amount, a driver attribute, or an ambient noise value (see McGavran at [0130] which discloses that the remote map service system 120 and the vehicle 110 can send and/or receive data including: map data updates to the vehicle 110 which can include map data and traffic data, and that the remote map service system 120 and the vehicle 110 can send and/or receive data including sensor observations from the vehicle 110 which can be passed from a real-time operating system to the remote map service system 120 via vehicle-internal protocols.)
Claims 17-18 are directed toward a vehicle that performs the steps recited in the method of claims 7-8.  The cited portions of the reference(s) used in the rejection of claims 7-8 teach the steps recited in the vehicle of claims 17-18.  Therefore, claims 17-18 are rejected under the same rationale used in the rejections of claims 7-8.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.R./Examiner, Art Unit 3661


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661